Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Previous 101 rejection is overcome by the amendment presented. The concept of measuring, sorting, and assembling based upon like characteristics. The active step of assembling overcomes the previous 101 rejection. 
In the time allotted to the examiner, the best attempt has been put forward to advance prosecution in a constructive manner. Applicant is encouraged to clarify the 112 issues, address the prior art in their entirety, and clearly present the inventive concept to help advance prosecution. Applicant is encouraged to utilize the AFCP 2.0 program to ensure that the claims are in the best condition for moving forward. Examiner is open to a request to include an additional quality assurance specialists in this AFCP 2.0 call to ensure clarity of record. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant specification does not include the word “remainder” or “smallest” or “largest”. The clause pertaining to the assembly selection based upon temperature is not found to be present in the initial specification as filed. It is unclear what the analysis is being performed and how a selection is taking place.
Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant specification recites “downloading” but does not have support for this active step in the specification. The recitation of “memory” is not commensurate with the understanding of how memory operates in a utilization mechanism; the recitation of its utilization is awkward and does not help clarify the scope of the meets and bounds of the instant claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term "smallest" and “largest” in claim 1 is a relative term which renders the claim indefinite.  The term "smallest" and “largest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The range of the smallest and largest not being defined leads to a situation where it is indefinite what the range for “remainder” is. It could be interpreted that applicant is attempting to establish three ranges, but falls short.
The formatting of the claim initially provokes an indefiniteness rejection as it is unclear where the preamble ends and the action steps begin. Typically, “comprising” indicates the action steps of the method claims, but we are immediately greeted with a clause of “battery cells having similar charge curves”; which is awkward because the rest of the claim works to establish which batteries have these similar curves. One must assume then that the action method steps actually start at “including”, again, awkward. The length of the claim produces a very confusing claim where transitions are not clear and the order of method steps is even more unclear. 
In essence, we have a method of testing, selecting, and assembling. One having ordinary skill in the art would appreciate that utilizing new batteries with used batteries is not ideal as this would produce different charges. One having ordinary skill would recognize the speed of charging would impact the temperature of the cell. The cell in the instant claim does not positively recite a measuring of temperature, but utilizes a temperature thereof. 

It is examiner’s understanding of batteries that it is general public knowledge that one should not mix old batteries and new batteries. The instant claim would need to at least differentiate over this scenario in a clear, articulate manner. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okumura et al (PGPUB 2009/0013521). 
Claim 1: Instant claim recites the reading of information from memories provided from the plurality of battery cells. Additionally the claim recites a method step of judging whether the battery cells include a memory. The “judging” and “determination” state are redundant as the only cells considered for the instant battery assembly method step are the ones with memories because of the “reading” step clause which recites the plurality of batteries contain a memory. The utilization of the “judging” and “Determination” step is further an optional utilization within the assembly method. These features are not utilized in material manner and are part of a redundant step. The prior art teaches an overarching controller which either reads from a memory or performs an action onto a battery back and records the results therefrom to perform the specific calculations of re-organization. The specific 
Okumura teaches a battery pack producing method which utilizes used batteries to be recombined into new packs [Abstract]. The prior art utilizes battery controller (330) which includes ROM, RAM, and a CPU (31, 33, 32), applicant’s memory, to detect voltages, temperatures, and current values [0066]. The battery controller (330) is in communication with battery controllers (430-630) which calculates respective SOCs of the battery packs (480-680) [0066]. The time period is utilized and recorded for computation of the system [0010]. The voltage curve over charge/discharge is created (applicant’s charge curve from charging/discharging) [0023]. The prior art teaches the acquiring and utilization of the charge curve [0023-0036]. 
Okumura teaches the utilization of battery temperature to pre-indicate battery degradation compared to its neighbors [0073]. The ROM of the battery records and reports temperature and voltage characteristics of the battery [0078]. The utilization for recombination utilizes the recorded information presented [0105]. 
The prior art teaches a controller which utilizes the measurements and state of the batteries within the system. The instant claim recites limitations pertaining to reading information from a memory, judging if a memory exists, and determining if the memory or the measured attribute should be utilized. The last clause of the claim does not require the specifics of the reading, judging, and determining steps and therefore these are optional. The prior art teaches a method selecting batteries to be assembled that acquires the charge curve. The specifics of the memory are either obvious or not specifically limiting to a method of selecting separate and distinct from that of the prior art. 
It is interpreted that the recombined battery systems are capable of being used as a new purpose of “providing a voltage” whereby it is the genus of all utilizations of a battery and therefore 
Claim 2: Okumura teaches a selection process for reorganizing the cells which have similar battery characteristics [0068-0069]. The selection of the battery is based upon a “reference-time charge amount” [0069]. This feature includes the variable of time charge period.
Claim 3: Okumura teaches a selection process for reorganizing the cells which have similar battery characteristics [0068-0069]. The selection of the battery is based upon a “reference-time charge amount” [0069]. This feature includes the variable of time charge period and voltage. 
Claim 4: Okumura teaches the used batteries to be recombined and used for a different purpose whereby the total system as a whole does not fail [0002, 0009-0012]. It would be obvious for one having ordinary skill in the art at the time of filing to choose a battery purpose based on the battery state of health calculations from the computer; such operation is trivial as would be selecting the correct battery for the correct demand. 

Claim 1-3 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al (PGPUB 2010/0250162), further in view of Okumura et al (PGPUB 2009/0013521). 
Claim 1: Instant claim recites the reading of information from memories provided from the plurality of battery cells. Additionally the claim recites a method step of judging whether the battery cells include a memory. The “judging” and “determination” state are redundant as the only cells considered for the instant battery assembly method step are the ones with memories because of the “reading” step clause which recites the plurality of batteries contain a memory. The utilization of the “judging” and “Determination” step is further an optional utilization within the assembly method. These features are not utilized in material manner and are part of a redundant step. The prior art teaches an 
White teaches a method of estimating a battery lifetime including monitoring the charge characteristics of a battery during a first time period [Abstract]. A voltage and time consideration are contemplated to measure the relationship during a charge period [0004-0008]. The prior art teaches a complex computer [Fig 13a, 15] which comprises at least a computation of the rate of change of charge of a cell over time (applicant’s charge curve) [0004-0008, 0035-0040]. The prior art utilizes measurements through time periods [0003-0008]. 
White teaches a step of communicating battery lifetime information (424), but is silent to a physical selection and assembly of battery based upon the computer program. 
Okumura teaches a battery pack producing method which utilizes used batteries to be recombined into new packs [Abstract]. The prior art utilizes battery controller (330) which includes ROM, RAM, and a CPU (31, 33, 32), applicant’s memory, to detect voltages, temperatures, and current values [0066]. The battery controller (330) is in communication with battery controllers (430-630) which calculates respective SOCs of the battery packs (480-680) [0066]. The time period is utilized and recorded for computation of the system [0010]. The voltage curve over charge/discharge is created (applicant’s charge curve from charging/discharging) [0023]. The prior art teaches the acquiring and utilization of the charge curve [0023-0036]. 
Okumura teaches the utilization of battery temperature to pre-indicate battery degradation compared to its neighbors [0073]. The ROM of the battery records and reports temperature and voltage 
The prior art teaches a controller which utilizes the measurements and state of the batteries within the system. The instant claim recites limitations pertaining to reading information from a memory, judging if a memory exists, and determining if the memory or the measured attribute should be utilized. The last clause of the claim does not require the specifics of the reading, judging, and determining steps and therefore these are optional. The prior art teaches a method selecting batteries to be assembled that acquires the charge curve. The specifics of the memory are either obvious or not specifically limiting to a method of selecting separate and distinct from that of the prior art. 
It is interpreted that the recombined battery systems are capable of being used as a new purpose of “providing a voltage” whereby it is the genus of all utilizations of a battery and therefore meets the breadth of the claim presented. The instant claim is silent to teach any restriction to the scope of utility. The “lookup table” indicating type of interaction is not positively claimed and therefore is not recorded herein. 
It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the use of the control signal of White to include repackaging as taught by Okumura in order to have tailor use batteries to increase the life and utility of the batteries. 
Claim 2: White is silent to teach the selection of battery for recombination.
Okumura teaches a selection process for reorganizing the cells which have similar battery characteristics [0068-0069]. The selection of the battery is based upon a “reference-time charge amount” [0069]. This feature includes the variable of time charge period. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the use of the control signal of White to include repackaging as taught by Okumura in order to have tailor use batteries to increase the life and utility of the batteries. 

Okumura teaches a selection process for reorganizing the cells which have similar battery characteristics [0068-0069]. The selection of the battery is based upon a “reference-time charge amount” [0069]. This feature includes the variable of time charge period and voltage. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the use of the control signal of White to include repackaging as taught by Okumura in order to have tailor use batteries to increase the life and utility of the batteries. 

Claim 1 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamauchi et al (EP 1786057).
Claim 1: Yamauchi teaches A battery information storage unit (17: applicant’s memor) which comprises the data on a specific battery for use in easily finding its destination for reuse [0058]. The information in a plurality of batteries is recorded independently and maintains the characteristics of the battery [0059]. The reuse of batteries is selectable based upon the utilization history of the battery and is optimized from a myriad of applications [0060-0061]. The system records the capacity, rate of change, voltage, and temperature [0044-0052, 0104-0108]. The prior art detects the capacity changing rate of the battery [0036, 0119] which is analogous to a charge curve. The battery of the prior art is utilized to detect the specifics of a battery, sort, and reuse the battery [0016-0024]. The specifics of the operation is presented [0027-0046]. It is interpreted that the prior art of Yamauchi obviates the reuse scope of the instant claim as the method of selecting is interpreted to be substantially the same as that of the prior art. The distinction between a 102 rejection and a 103 does fall in that the claim language is difficult to follow and therefore it is interpreted that the prior art does not produce a patentably distinct end result based upon the claimed language and the control metrics presented throughout the disclosure of Yamauchi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/STEPHEN J YANCHUK/               Primary Examiner, Art Unit 1723